                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLARENCE A. BENDER,                           :
         Petitioner                           :
                                              :              No. 1:19-cv-60
               v.                             :
                                              :              (Judge Kane)
THOMAS MCGINLEY, et al.,                      :
         Respondents                          :

                                     MEMORANDUM

       On January 10, 2019, pro se Petitioner Clarence A. Bender (“Petitioner”), who is

presently confined at the State Correctional Institution in Coal Township, Pennsylvania (“SCI

Coal Township”), initiated the above-captioned action by filing a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) On February 15, 2019 Respondent filed a

response to Petitioner’s § 2254 petition. (Doc. No. 9.) After receiving an extension of time

(Doc. Nos. 15, 16), Petitioner filed a traverse (Doc. No. 18). His § 2254 petition is therefore ripe

for resolution. For the following reasons, the Court will deny Petitioner’s § 2254 petition.

I.     BACKGROUND

       A.      Procedural History

       Petitioner is serving a term of life imprisonment imposed after he was convicted of

second-degree murder and robbery. (Doc. No. 1 at 1); see also Commonwealth v. Bender,

Docket No. CP-22-CR-0000287-2012 (Dauphin Cty. C.C.P. Nov. 5, 2012).1 The Superior Court

of Pennsylvania set forth the background of the case as follows:



1
 In a habeas proceeding, federal courts may take judicial notice of state court records. See
Minney v. Winstead, Civ. No. 12-1732, 2013 WL 3279793, at *2 (W.D. Pa. June 27, 2013); see
also Reynolds v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d Cir. 1988). Accordingly, in reviewing
Petitioner’s § 2254 petition, the Court takes judicial notice of the publicly-available dockets of
Petitioner’s criminal and collateral post-conviction proceedings in the Court of Common Pleas of
Dauphin County, the Pennsylvania Superior Court, and the Pennsylvania Supreme Court.
Ms. [Tiffany] Daniels’s testimony is summarized as follows: Ms.
Daniels and the Victim were engaged at the time of the shooting.
The Victim aspired to become a rapper, posted videos of himself
rapping on YouTube, and performed at clubs and events. The
Victim had a reputation as being involved in the hip-hop scene and
he maintained a public image as being affluent.

On December 3, 2011, Ms. Daniels and the Victim went to the Derry
Street Café (“Café”), left, went to another bar, and then returned to
the Café at approximately 12:15 a.m. on December 4, 2011. Ms.
Daniels was intoxicated by the end of the night. Although Ms.
Daniels was familiar with Appellant and [Brandon Ruiz (“Co-
Defendant”)], she did not see either individual or [Appellant’s
friend,] Mr. [Tyrell] Waiver at the Café. Ms. Daniels and the Victim
left the Café at closing time, which was approximately 1:30 a.m.

In the parking lot, the Victim tried to maneuver his and Ms.
Daniels’s car out of its spot, but it was blocked by another vehicle.
The Victim exited his vehicle and asked a nearby individual if he
knew who owned the vehicle, but the individual did not respond.
The Victim turned and lifted his right leg, at which point Appellant
grabbed the Victim from behind and demanded that he “give that
shit up.” [Co-Defendant] grabbed the Victim by the neck with his
left arm and, with his right hand, held a chrome semiautomatic gun
against the right side of the Victim’s neck. When Ms. Daniels heard
Appellant threaten the Victim, she bent down to look out of the open
driver’s side doorway.

The Victim reached for his gun as he was attacked. As Appellant
and the Victim tussled, [Co-Defendant], who was unarmed, patted
down the Victim. Ms. Daniels heard a gunshot, exited the vehicle,
and found the Victim lying face-up in a pool of blood. One of the
chains the Victim had that night was missing after the shooting. Ms.
Daniels asserted in her testimony that Appellant shot the Victim.

Mr. [John] Sanks[, head of security at the Café,] testified that the
Victim and Ms. Daniels were frequent patrons of the Café. Mr.
Sanks testified that he was familiar with Appellant and [Co-
Defendant], and that the two men arrived around midnight on
December 4, 2011. According to Mr. Sanks’s testimony, he patted
down both Appellant and [Co-Defendant], but found no contraband.
Mr. Sanks testified that he did not witness Appellant or [Co-
Defendant] interacting with Ms. Daniels or the Victim that night.
Mr. Sanks testified that Ms. Daniels and the Victim left the Café,
that Appellant, Mr. [Christopher] Diggs, and Mr. Weaver left the
bar a few minutes later, and that [Co-Defendant] walked out
                                 2
               afterwards. Mr. Sanks testified that, upon hearing a gunshot outside,
               he looked across the street and saw Appellant, [Co-Defendant], the
               Victim and Ms. Daniels in the area where the shot came from; Mr.
               Sanks then watched [Co-Defendant] and Appellant cross Derry
               Street to return to the SUV. According to Mr. Sanks’s testimony,
               Appellant ran away from the scene first. Mr. Sanks testified that
               [Co-Defendant] and Appellant got into the SUV and, after a
               moment, the SUV drove westward down Derry Street.

               According to [Harrisburg Police Department] Detective
               [Christopher] Krokos’s testimony, following an interview on
               December 4, 2011, [Co-Defendant] provided him with a statement
               that essentially claimed that Appellant and [Co-Defendant]
               approached the Victim to assist him in maneuvering his vehicle, but
               Appellant shot the victim and took two of the Victim’s chains.
               Detective Krokos testified that, following an interview on January
               3, 2012, Appellant provided a statement that asserted that [Co-
               Defendant] was fighting with the Victim in the parking lot,
               Appellant approached the two in order to stop the fight, but [Co-
               Defendant] shot the Victim. Detective Krokos testified that the
               surveillance video from the Café established Mr. Diggs, Mr.
               Weaver, and Appellant arrived at the Café together, and that [Co-
               Defendant] met them at the bar. Detective Krokos testified that the
               surveillance video from the Café established that Appellant walked
               up directly behind the Victim.

Commonwealth v. Bender, No. 1012 MDA 2013, 2014 WL 11015650, at *1-2 (Pa. Super. Ct.

Jan. 27, 2014) (quoting Trial Court Opinion, February 15, 2013, at 4-6, 15). Following a jury

trial on September 18, 2012, Petitioner was convicted of second-degree murder and robbery. See

id. at *2.

        Subsequently, Petitioner filed a Post Conviction Relief Act (“PCRA”) petition,2 seeking

to have his direct appeal rights reinstated. (Doc. No. 1 at 69.) His direct appeal rights were

reinstated on May 14, 2013, and he appealed his convictions and sentence to the Superior Court.


2
  See 42 Pa. Cons. Stat. Ann § 9541, et seq. The PCRA “permits motions for post-conviction
collateral relief for allegations of error, including ineffective assistance of counsel, unlawfully
induced guilty pleas, improper obstruction of rights to appeal by Commonwealth officials, and
violation of constitutional provisions.” See Hankins v. Fulcomer, 941 F.3d 246, 251 (3d Cir.
1991).
                                                    3
(Id.) On January 27, 2014, the Superior Court affirmed Petitioner’s convictions, but vacated his

concurrent sentence for robbery due to the trial court’s failure to merge it as a lesser included

offense. See id. at *5. On August 29, 2014, the Pennsylvania Supreme Court denied Petitioner’s

petition for allowance of appeal. See Commonwealth v. Bender, 626 Pa. 703 (Pa. 2014).

       Petitioner then filed a PCRA petition, raising several claims for relief, including claims of

prosecutorial misconduct and ineffective assistance of counsel. (Doc. No. 1 at 19.) The PCRA

Court dismissed Petitioner’s petition on July 25, 2017. See Commonwealth v. Bender, Docket

No. CP-22-CR-0000287-2012 (Dauphin Cty. C.C.P. July 25, 2017). The Superior Court

affirmed the dismissal of Petitioner’s PCRA petition on July 27, 2018. See Commonwealth v.

Bender, No. 1278 MDA 2017, 2018 WL 3598652, at *1 (Pa. Super. Ct. July 27, 2018).

Petitioner subsequently filed the instant petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 on January 10, 2019. (Doc. No. 1.)

       B.      Petitioner’s Habeas Claims

       Petitioner raises the following grounds for relief in the instant habeas petition:

               1. Prosecutorial misconduct by not correcting known false testimony by Ms.
                  Daniels at trial;

               2. Trial attorney was ineffective for failing to request a suppression hearing
                  before trial on the basis that the affidavit of probable cause falsely stated that
                  Petitioner was armed and shot the victim;

               3. Lower courts erred by not conducting a post-trial hearing pursuant to Franks
                  v. Delaware, 438 U.S. 154 (1978), on the basis of the allegedly false statement
                  noted above;

               4. Trial attorney was ineffective for not objecting to Ms. Daniels’s false
                  testimony at trial and for not seeking a mistrial;

               5. The state courts erred by not granting Petitioner a new trial despite the false
                  affidavit; and



                                                  4
                 6. Appellate counsel was ineffective for not raising a claim that trial counsel was
                    ineffective for not objecting to Ms. Daniels’s false testimony at trial and for
                    not asking for a mistrial.

(Id.)

II.     LEGAL STANDARD

        Habeas corpus is an “‘extraordinary remedy’ reserved for defendants who were

‘grievously wronged’ by the criminal proceedings.” See Dunn v. Colleran, 247 F.3d 450, 468

(3d Cir. 2001) (quoting Calderon v. Coleman, 525 U.S. 414, 146 (1998)). The exercise of

restraint by a federal court in reviewing and granting habeas relief is appropriate due to

considerations of comity and federalism. See Engle v. Isaac, 456 U.S. 107, 128 (1982). “The

States possess primary authority for defining and enforcing the criminal law. In criminal trials

they also hold the initial responsibility for vindicating constitutional rights. Federal intrusions

into state criminal trials frustrate both the States’ sovereign power and their good-faith attempts

to honor constitutional law.” Id. States also have a recognized interest in the finality of

convictions that have survived direct review within the state court system. See Brecht v.

Abrahamson, 507 U.S. 619, 620 (1993).

        A district court may entertain an application for a writ of habeas corpus filed by a person

in state custody “only on the ground that he is in custody in violation of the Constitution or laws

of the United States.” See 28 U.S.C. § 2254(a). If a claim presented in a § 2254 petition has

been adjudicated on the merits in state court proceedings, habeas relief cannot be granted unless:

                 the adjudication of the claim – (1) resulted in a decision that was
                 contrary to, or involved an unreasonable application of, clearly
                 established [f]ederal law, as determined by the Supreme Court of the
                 United States; or (2) resulted in a decision that was based on an
                 unreasonable determination of the facts in light of the evidence
                 presented in the State court proceeding.

Id. § 2254(d).
                                                  5
III.   DISCUSSION

       As noted above, Petitioner raises six (6) grounds for relief, all of which stem from his

belief that the prosecution presented false testimony from Ms. Daniels during his trial. (Doc. No.

1.) Respondent argues that the Court should deny Petitioner’s § 2254 petition because the state

courts did not unreasonably apply clearly established federal law and did not make an

unreasonable determination of the facts in light of the evidence presented. (Doc. No. 9.)

Petitioner raised all six (6) grounds for relief during PCRA proceedings. See Bender, 2018 WL

3598652, at *3-4.

       In discussing Petitioner’s grounds for relief, the Superior Court explained:

               [Petitioner’s] second through sixth claims all revolve around [his]
       contention that eyewitness Tiffany Daniels falsely identified him as the shooter.
       Specifically, [Petitioner] claims, in Ms. Daniels[’s] December 4, 2011 statement to
       the police, Ms. Daniels told the police that, while she witnessed the shooting, she
       did not know the shooter or his accomplice. However, on December 5, 2011, Ms.
       Daniels told the police that, prior to the shooting, she knew [Petitioner] and Co-
       Defendant Ruiz—and that she witnessed [Petitioner] murder the Victim.
       According to [Petitioner], Ms. Daniels[’s] second statement could not have been
       true because “[a person’s] memory while intoxicated does not ‘improve’ the next
       day.” Further, [Petitioner] claims that the statement was false and manufactured by
       the police, as the police wanted “to get [Petitioner] off the streets for good” and
       they did this by “coercing Ms. Daniels to change her testimony to implicate
       [Petitioner].”

               From this unsupported supposition, [Petitioner] claims that his trial counsel
       was ineffective for: 1) not requesting a suppression hearing because the affiant in
       the search warrant affidavit, Detective Krokos, “deliberately used [Ms. Daniels’s]
       fabricated evidence/statements in the affidavit of probable cause” and 2) failing to
       object to the Commonwealth’s use of Ms. Daniels[’s] false testimony at trial.

               [Petitioner’s] claims on appeal fail. Simply stated, the mere fact that Ms.
       Daniels[’s] December 5, 2011 statement to the police differed from her December
       4, 2011 statement does not prove that her December 5, 2011 statement was false.
       Further, the jury was well aware of Ms. Daniels[’s] differing statements because
       the defense introduced Ms. Daniels[’s] December 4, and 5, 2011 statements into
       evidence at trial—and then thoroughly cross-examined Ms. Daniels as to
       differences between her statements and her possible motivations for giving

                                                6
       different statements to the police. Thus, Appellant’s second through sixth claims
       are meritless.

Bender, 2018 WL 3598652, at *6.

       A.      Claim Three: Non-Cognizable on Habeas Review

       As his third claim for relief, Petitioner contends that the trial court erred by not

conducting a post-trial hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978), on the basis

that the affidavit of probable cause supporting the arrest warrant falsely stated that Petitioner was

armed and shot the victim. (Doc. No. 1.)

       The Supreme Court has held that a federal habeas court cannot review a Fourth

Amendment claim unless the petitioner was denied a full and fair opportunity to litigate it in the

state courts. See Stone v. Powell, 428 U.S. 465, 494 (1976). Generally, a petitioner has received

a full and fair opportunity to litigate a Fourth Amendment claim if the state has made available a

mechanism for requesting the suppression of evidence, irrespective of whether the petitioner

actually availed himself of that mechanism. See Boyd v. Mintz, 631 F.2d 247, 250 (3d Cir.

1980). A petitioner has also had a full and fair opportunity to litigate his claim regardless of

whether the state courts properly resolved the claim. See Marshall v. Hendricks, 307 F.3d 36, 82

(3d Cir. 2002). On the other hand, a petitioner has not received a full and fair opportunity if the

state’s system contains a structural defect that prevented the state from fully and fairly hearing

the Fourth Amendment claim. See id.

       Rules 578 and 581 of the Pennsylvania Rules of Criminal Procedure permit a defendant

to file a pre-trial motion to suppress evidence, thereby providing a mechanism for presenting

Fourth Amendment issues in the Pennsylvania state courts. See Pa. R. Crim. P. 578, 581.




                                                  7
Petitioner, however, did not avail himself of that mechanism.3 Moreover, as noted above,

Petitioner raised his claim in his PCRA petition, and the state courts denied his claim as

meritless. Nothing in the record before the Court suggests that Petitioner did not receive a full

and fair litigation of his Fourth Amendment claim. See, e.g., Marshall, 307 F.3d at 82 (noting

that whether or not a state court incorrectly decided a petitioner’s Fourth Amendment claim is

immaterial to the full and fair opportunity analysis). Accordingly, the Court will deny

Petitioner’s third ground for relief as barred by Stone. See, e.g., Reyes-Brooks v. Obenland, No.

C14-1932 RSM, 2015 WL 1424234, at *12 (W.D. Wash. Mar. 27, 2015) (concluding that the

federal habeas petitioner’s claim that the state court erred by failing to hold a Franks hearing was

barred by Stone).

       B.      Claim One: Prosecutorial Misconduct for Presenting False Testimony

       Petitioner first contends that the prosecution engaged in misconduct by presenting false

testimony from Ms. Daniels at trial. (Doc. No. 1.) As to this claim, a “state may not knowingly

use false evidence, including false testimony, to obtain a tainted conviction.” See Napue v.

Illinois, 360 U.S. 264, 269 (1959). It is “fundamentally unfair to the accused where ‘the

prosecution knew, or should have known, of the perjury.’” See Lambert v. Blackwell, 387 F.3d

210, 242 (3d Cir. 2004) (quoting United States v. Agurs, 427 U.S. 97, 103 (1976)). “The same is

true when the government, although not soliciting false evidence, allows it to go uncorrected

when it appears at trial.” United States v. Biberfeld, 957 F.2d 98, 102 (3d Cir. 1992). “[T]he

conviction must be set aside if there is any reasonable likelihood that the false testimony could

have affected the judgment of the jury.” Lambert, 387 F.3d at 242 (quoting Biberfeld, 957 F.2d



3
  As discussed below, Petitioner’s second ground for relief is that trial counsel was ineffective
for failing to request a pretrial suppression hearing. (Doc. No. 1.)
                                                   8
at 102). Moreover, to establish prosecutorial misconduct, a habeas petition must establish: “(1)

[the government’s witness] committed perjury; (2) the government knew or should have known

of his perjury; (3) the testimony went uncorrected; and (3) there is any reasonable likelihood that

the false testimony could have affected the verdict.” See United States v. John-Baptiste, 747

F.3d 186, 210 (3d Cir. 2014) (citing Lambert, 387 F.3d at 242).

       As noted above, the Superior Court rejected Petitioner’s claim, concluding that the fact

that Ms. Daniels’s statements differed did not prove that her December 5, 2011 statement was

false and noting that the jury was made aware of her differing statements. See Bender, 2018 WL

3598652, at *6. Based upon this, the Court concludes that Petitioner has not demonstrated that

the state court’s disposition of this claim was contrary to, or was an unreasonable application of,

United States Supreme Court precedent. Moreover, Petitioner has not demonstrated that the state

court’s determination of the facts was unreasonable. Accordingly, Petitioner’s first ground for

relief will be denied.

       C.      Claims Two, Four, and Six: Ineffective Assistance of Counsel

       Petitioner raises three (3) claims of ineffective assistance of counsel in his § 2254

petition. As his second ground for relief, Petitioner maintains that trial counsel was ineffective

for failing to request a pretrial suppression hearing on the basis that the affidavit of probable

cause falsely stated that he was armed and shot the victim. (Doc. No. 1.) As his fourth ground

for relief, he alleges that trial counsel was ineffective for not objecting to Ms. Daniels’s false

testimony at trial and for not seeking a mistrial. (Id.) As his sixth ground for relief, Petitioner

argues that appellate counsel was ineffective for not raising a claim on appeal asserting that trial

counsel was ineffective for not objecting to Ms. Daniels’s false testimony at trial and for not

asking for a mistrial. (Id.) As discussed below, Petitioner’s claims lack merit.

                                                  9
       In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court explained that

there are two components to demonstrating a violation of the right to effective assistance of

counsel. First, the petitioner must show that counsel’s performance was deficient. This requires

showing that “counsel’s representation fell below an objective standard of reasonableness.” See

id. at 688; see also Williams v. Taylor, 529 U.S. 362, 390-91 (2000). Second,

under Strickland, the petitioner must show that he was prejudiced by the deficient performance.

“This requires showing that counsel’s errors were so serious as to deprive the defendant of a fair

trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687. To establish prejudice, the

defendant “must show that there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” See id. at 694.

The Strickland test is conjunctive and a habeas petitioner must establish both the deficiency in

the performance prong and the prejudice prong. See Strickland, 466 U.S. at 687; Dooley v.

Petsock, 816 F.2d 885, 889 (3d Cir. 1987). As a result, if a petitioner fails on either prong, he

loses. See Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000) (“Because both parts of the

test must be satisfied in order to show a violation of the Sixth Amendment, the court need not

address the performance prong if the defendant cannot meet the prejudice prong, or vice versa.”)

(citation omitted); Foster v. Ward, 182 F.3d 1177, 1184 (10th Cir. 1999) (“This court may

address the performance and prejudice components in any order, but need not address both if Mr.

Foster fails to make a sufficient showing of one.”).

       The two-pronged test established in Strickland “qualifies as ‘clearly established Federal

law’” for purposes of the AEDPA. See Rainey v. Varner, 603 F.3d 189, 197 (3d Cir. 2010)




                                                  10
(quoting Williams v. Taylor, 529 U.S. 362, 391 (2000)).4 Therefore, under § 2254(d)(1), the

relevant inquiry in assessing ineffectiveness claims that have been adjudicated on the merits is

whether the state court’s decision involved an unreasonable application of Strickland or are

based on an unreasonable determination of the facts. See Jacobs v. Horn, 395 F.3d 92, 107 n.9

(3d Cir. 2005).

       Petitioner first maintains that trial counsel was ineffective for failing to request a

suppression hearing pursuant to Franks on the basis that the affidavit of probable cause

supporting the warrant issued for his arrest falsely stated that he was armed and shot the victim.

(Doc. No. 1.) Petitioner suggests that Detective Krokos knew that the statement was false

because video footage showing a different version of events existed and because Ms. Daniels

provided inconsistent statements. (Doc. No. 18 at 4-6.)

       As the United States Court of Appeals for the Third Circuit has noted:

       In Franks, the Supreme Court determined that a criminal defendant has the right to
       challenge the truthfulness of factual statements made in an affidavit of probable
       cause supporting a warrant subsequent to the ex parte issuance of the warrant.
       There, the Court created a mechanism to allow a defendant to overcome the general
       presumption that an affidavit of probable cause supporting a search warrant is valid.
       First, the defendant must make a “substantial preliminary showing” that the
       affidavit contained a false statement, which was made knowingly or with reckless
       disregard for the truth, which is material to the finding of probable cause. At the
       hearing, the defendant must ultimately prove by a preponderance of the evidence
       that: (1) [] the affiant knowingly and deliberately, or with a reckless disregard for
       the truth, made false statements or omissions that create a falsehood in applying for
       a warrant; and (2) that such statements or omissions were material, or necessary, to
       the probable cause determination.

United States v. Yusuf, 461 F.3d 374, 383 (3d Cir. 2006). With respect to the truth, “[t]his does

not mean ‘truthful’ in the sense that every fact recited in the warrant affidavit is necessarily



4
 The standard under Pennsylvania law for ineffective assistance of counsel is consistent with the
two-prong Strickland analysis. See Werts v. Vaughn, 228 F.3d 178, 203 (3d Cir. 2000).
                                              11
correct, for probable cause may be founded upon hearsay and upon information received from

informants, as well as upon information within the affiant’s own knowledge that sometimes must

be garnered hastily.” See Franks, 438 U.S. at 165. However, statements should be “truthful” in

the sense “that the information put forth is believed or appropriately accepted by the affiant as

true.” See id.

       As noted above, the Superior Court concluded that Petitioner’s claim was meritless,

noting that “the mere fact that Ms. Daniels[’s] December 5, 2011 statement to the police differed

from her December 4, 2011 statement does not prove that her December 5, 2011 statement was

false.” See Bender, 2018 WL 3598652, at *6. Upon review of the record, the Court concludes

that the disposition of Petitioner’s claim did not result in a decision contrary to, or involve an

unreasonable application of, clearly established federal law and did not result in a decision based

on an unreasonable determination of the facts in light of the evidence presented in the state court

proceedings. Petitioner has not demonstrated that Detective Krokos knowingly or deliberately,

or with reckless disregard, included false statements in the affidavit of probable cause supporting

the arrest warrant. Thus, counsel was not ineffective for failing to request a Franks hearing on

that basis. Petitioner’s second ground for relief will therefore be denied.

       Next, Petitioner claims that trial counsel was ineffective for not objecting to Ms.

Daniels’s false testimony at trial and for not seeking a mistrial. (Doc. No. 1.) In addressing this

claim, the Superior Court, in reviewing the PCRA court’s conclusions, noted that “the defense

introduced Ms. Daniels[’s] December 4, and 5, 2011 statements into evidence at trial—and then

thoroughly cross-examined Ms. Daniels as to differences between her statements and her

possible motivations for giving different statements to the police.” See Bender, 2018 WL

3598652, at *6. The Court’s review of the trial transcript (Doc. No. 20) confirms that while

                                                  12
counsel neither objected to Ms. Daniels’s testimony during direct examination nor requested a

mistrial, counsel did thoroughly cross-examine Ms. Daniels regarding the differences between

her statements. Upon review of the record, this Court concludes that the disposition of

Petitioner’s claim did not result in a decision contrary to, or involve an unreasonable application

of, clearly established federal law and did not result in a decision based on an unreasonable

determination of the facts in light of the evidence presented in the state court proceedings.

Petitioner has failed to demonstrate that he was prejudiced by counsel’s allegedly ineffective

performance because he has not shown “that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” See

Strickland, 466 U.S. at 694. Accordingly, Petitioner’s fourth ground for relief will be denied.

       Finally, Petitioner maintains that appellate counsel was ineffective for not raising a claim

on direct appeal that trial counsel was ineffective for not objecting to Ms. Daniels’s false

testimony at trial and for not asking for a mistrial. (Doc. No. 1.) Appellate counsel is not

required to advance every nonfrivolous claim, but rather may argue only certain claims to

maximize the chance of success on appeal. See Johnson v. Tennis, 549 F.3d 296, 302 (3d Cir.

2008) (citing Smith v. Robbins, 528 U.S. 259, 288 (2000)). Generally, the presumption of

effective assistance will only be overcome when unraised claims are clearly stronger than those

presented. See Smith, 528 U.S. at 288. As noted supra, trial counsel did cross-examine Ms.

Daniels regarding her inconsistent statements. Moreover, in light of this Court’s conclusion that

counsel was not ineffective for failing to request a mistrial, the Court cannot conclude that it was




                                                 13
objectively unreasonable for appellate counsel to not raise this issue on appeal.5 Accordingly,

Petitioner’s sixth ground for relief will be denied.

       D.      Claim Five: Trial Court Error

       As his fifth ground for relief, Petitioner asserts that the trial court erred by not granting

him a new trial despite the false affidavit. (Doc. No. 1.) He maintains that his rights under the

Fifth Amendment to the United States Constitution were violated because he was forced to stand

trial on an indictment partially based upon Ms. Daniels’s allegedly false testimony. (Id.) As

noted above, the Superior Court considered his claim, concluding that it was meritless because

the differences between Ms. Daniels’s statements did not prove that her December 5, 2011

statement was false. See Bender, 2018 WL 3598652, at *6. Petitioner has not demonstrated that

the state court’s disposition of this claim was contrary to, or was an unreasonable application of,

United States Supreme Court precedent. Moreover, Petitioner has not demonstrated that the state

court’s determination of the facts was unreasonable. Accordingly, his fifth ground for relief will

be denied.

       E.      Request for Evidentiary Hearing

       Petitioner also requests that the Court hold an evidentiary hearing pursuant to 28 U.S.C.

§ 2254(e)(2)(B). (Doc. No. 1.) According to Petitioner, an evidentiary hearing would establish

that he was convicted using false testimony and that counsel was ineffective for failing to raise

that issue. (Id.) Section 2254(e)(2)(B) provides that “the court shall not hold an evidentiary

hearing on the claim unless the applicant shows that--. . . (B) the facts underlying the claim



5
  In any event, absent specific circumstances that do not appear to be present in the instant
matter, “claims of ineffective assistance of counsel are to be deferred to PCRA review.” See
Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013). Thus, if appellate counsel had raised
this claim, it would not have been cognizable on direct appeal.
                                                 14
would be sufficient to establish by clear and convincing evidence that but for constitutional error,

no reasonable factfinder would have found the applicant guilty of the underlying offense.” See

28 U.S.C. § 2254(e)(2)(B). Upon consideration of the record, the Court concludes that Petitioner

has not made the requisite showing. Accordingly, his request for an evidentiary hearing will be

denied.

          F.     Request for Discovery

          Petitioner also seeks discovery pursuant to Rule 6 of the Rules Governing § 2254

Proceedings, requesting that the Court direct the prosecutor to make available video footage of

the incident. (Doc. No. 1.) “A habeas petitioner, unlike the usual civil litigant in federal court, is

not entitled to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904

(1997). Rather, discovery requests rest in the sound discretion of the Court. See Levi v. Holt,

192 F. App’x 158, 162 (3d Cir. 2006). Rule 6 of the Rules Governing Section 2254 Cases in the

United States District Courts, which is also applicable to habeas petitions filed pursuant to

§ 2241, provides that the Court may authorize discovery upon a showing of “good cause.” See

Rule 6(a), 28 U.S.C. foll. § 2254. Under this standard, the Court “should grant leave to conduct

discovery only ‘where specific allegations before the court show reason to believe that the

petitioner may, if the facts are more fully developed, be able to demonstrate that he is . . . entitled

to relief.’” See Pinson v. Oddo, No. 1:16-CV-1256, 2017 WL 4046815, at *2 (M.D. Pa. Sept.

13, 2017) (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)). Petitioner has not met this

standard. Accordingly, the Court will deny his request for discovery.

IV.       CERTIFICATE OF APPEALABILITY

          Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues a certificate

of appealability (“COA”), an appeal may not be taken from a final order in a proceeding under

                                                   15
28 U.S.C. § 2254. A COA may issue only if the applicant has made a substantial showing of the

denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard

by demonstrating that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003). Accordingly,

reasonable jurists could not disagree with the resolution of this petition, there is no basis for the

issuance of a COA. Thus, the Court will decline to issue a COA, as Petitioner has failed to

demonstrate “a substantial showing of the denial of a constitutional right.” See 28 U.S.C.

§ 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).

V.     CONCLUSION

       For the foregoing reasons, Petitioner’s petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 (Doc. No. 1) will be denied, and a COA will not issue. An appropriate Order

follows.




                                                  16
